                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

         A.K., a minor, by and through
                                    :
         KELLEY MOYER               :
                                    :
                         Plaintiff  :
                                    :
             v.                     :          Civil Action No. – 1:20-cv-00392
                                    :
         CHERRY CREEK SCHOOL :
         DISTRICT NO. 5, et al.,    :
                                    :
                         Defendants :

                              DECLARATION OF A.K.



I, A.K., declare:


         1.    I know and understand the facts that are written below, and would

honestly and truthfully testify about them if I was asked about them in court by a

judge.

         2.    I am 17 years-old and currently enrolled as a student at Endeavor

Academy.

         3.    I, along with many of my friends and classmates, use an application

called “Snapchat” on our phones. Through this application I post pictures that

sometimes contain captions. I am able to select whether these pictures are viewed

by a select person or group of people or anyone who follows my account.
       4.     On the morning of October 10, 2019, I posted a picture of myself

wearing a scarf wrapped around my head. The scarf was loaned to me by a friend.

The picture contained no caption.

       5.     I received several messages from my volleyball teammates which told

me that the photo was racist. As a result, I removed the photo.

       6.     Shortly thereafter, I reposted the photo with a caption. The caption

stated “Allahu ackbar (I live in America so fuck you if your offended, I can do what I

want.”

       7.     I received more messages from my teammates that stated they were

going to report me to the school administration.

       8.     Upon careful consideration, I decided to see the principal, Caroll

Duran, without having been called to the office.

       9.     I explained to Principal Duran that I had posted an image with a

caption and showed the content to her. Principal Duran acknowledge the photo but

did not verbalize or otherwise indicate I had done something wrong or in violation of

the school or district’s policies.

       10.    A while later, I was called back to Principal Duran’s office. She

explained that she had received some complaints from other students and that I

could not be punished for the content I had posted but that I should be more

sensitive to others when posting images.
       11.        At no point during the second conversation did Principal Duran

indicate that I had violated a school or district policy. In fact, she indicated that the

content I had posted was not something that could be punished.

       12.        During the evening of October 10, 2019, I was at home with my family.

My brother and I planned to go to Centennial Gun Club to practice marksmanship

and gun safety.

       13.        Prior to leaving for the range, I posted another picture to my Snapchat

account which depicted my brother and I with shemaghs wrapped around our

heads, holding firearms, and giving the middle finger to the camera. The caption

read

       me and my legal guardian are going to the gun range to practice gun safety
       and responsible gun ownership while getting better so we can protect
       ourselves while also using the first amendment to practice our second
       ammendment [sic].

       14.        The image was not directed at anybody in particular and was posted

for all to see.

       15.        Nothing about the picture was threatening or otherwise intended to be

perceived as threatening. Nor was the picture taken or sent during school hours or

from school grounds.

       16.        The following morning, on October 11, 2019, my mother and stepfather

came with me to school because the police had been dispatched to my father’s house

the evening of October 10, allegedly due to the picture.
      17.    We were escorted by security officers to Principal Duran’s office where

we were met by Principal Duran and Assistant Principal Matt Larson. A security

officer stood outside the door during this meeting.

      18.    During this meeting I was informed that I would be suspended for a

period of five days. My mother asked why I was being suspended and was told that

“When we see pictures of a 17-year-old holding an assault rifle, it sends panic

through our building.”

      19.    Both Principal Duran and Assistant Principal Larson agreed that I

had not threatened anyone in the Snapchat photo or at any other point in time.

      20.    Neither Principal Duran or Assistant Principal Larson mentioned the

other two photos that I “self-reported” to Principal Duran the morning of October

10, 2019. The only photo discussed and the basis for my suspension was the one in

which I posted after school, from home, with my brother holding firearms.

      21.    I have posted pictures on Snapchat and Facebook previously which

depict me holding firearms and shooting.

      22.    Our family is constitutionally oriented, where we believe that

constitutional rights are important to exercise. Those include the First Amendment

and the Second Amendment. We also spend time practicing with firearms to

maintain proficiency and safe practices.

      23.    Now that I have been disciplined for posting a picture on Snapchat

where I am holding a firearm, I am concerned and have refrained from posting
additional pictures on Snapchat where I am holding firearms for fear of being

suspended again.


      I understand that this written statement is going to be used in court, and it’s

important for me to tell the truth. Everything in this statement is accurate and

based on my memory of the events.


DATED: April ___,
              29 2020

                                                             ______________________
                                                                             A.K.
